1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                            SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                               Case No. 14cr216-MMA-2
11                                          Plaintiff,
                                                             ORDER DENYING MOTION FOR
12   v.                                                      REDUCTION IN SENTENCE
                                                             PURSUANT TO 18 U.S.C. §
13
                                                             3582(c)(1)(A)
14   ISRAEL SOTO (2),
                                                             [Doc. No. 686]
15                                        Defendant.
16
17
18          On November 3, 2016, Defendant Israel Soto pleaded guilty to Counts 1 and 3 of a
19   Superseding Indictment, for possessing with intent to distribute, and conspiring to
20   distribute, methamphetamine, in violation of Title 21, United States Code, section
21   841(a)(1) and 846. See Doc. No. 571. On March 26, 2018, the Court entered a judgment
22   committing Defendant to the custody of the Federal Bureau of Prisons for a total term of
23   135 months. See Doc. No. 626. Defendant is currently serving his custodial term at the
24   United States Penitentiary in Victorville, California. According to the Bureau of Prisons,
25   his current anticipated release date is September 6, 2023.1 Defendant now moves pro se
26
27
     1
      See Federal Bureau of Prisons Inmate Locator, available at https://www.bop.gov/inmateloc/ (last
28   accessed 2/21/2020).

                                                         1
                                                                                             14cr216-MMA-2
1    for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), as recently
2    amended by the First Step Act. See Doc. No. 686. To date, the government has not filed
3    a response to the motion. For the reasons set forth below, the Court DENIES
4    Defendant’s motion.
5                                                  DISCUSSION
6           Defendant moves for a reduction of his sentence in order to assist with the support
7    and care of his mother. According to Defendant, his mother is of an advanced age and
8    suffers from a potentially terminal illness.
9           Congress has authorized courts to reduce a sentence under the criteria found in 18
10   U.S.C. § 3582(c)(1)(A). Pursuant to the statute’s original terms, only the Director of the
11   Bureau of Prisons was authorized to file a motion for reduction in sentence pursuant to
12   section 3582(c)(1)(A). The First Step Act went into effect on December 21, 2018. See
13   First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Section 603(b) of the First
14   Step Act modified section 3582(c)(1)(A), which now provides that a court may modify a
15   sentence upon a motion of the Director, “or upon motion of the defendant after [she] has
16   fully exhausted all administrative rights to appeal a failure of the [Director] to bring a
17   motion on [her] behalf or the lapse of 30 days from the receipt of such a request by the
18   warden of the defendant’s facility . . .”2 18 U.S.C. § 3582(c)(1)(A).
19          A sentencing court may grant such a request where “extraordinary and compelling
20   reasons warrant such a reduction” and the “reduction is consistent with applicable policy
21   statements issued by the Sentencing Commission . . .” Id. The Application Notes
22   following United States Sentencing Guidelines § 1B1.13 provide that extraordinary and
23   compelling reasons exist based on certain family circumstances, including the health or
24   care of a spouse or child, but not a parent. See U.S.S.G. 1B1.13, App. Notes. And
25
26
     2
       On December 25, 2019, Defendant wrote a letter to the Warden of his institution to inquire regarding
27   Defendant’s eligibility for relief under the First Step Act. See Doc. No. 686 at 5. Defendant states that
     he has never received a response to his inquiry. The Court presumes for the purpose of ruling on the
28   instant motion that Defendant’s inquiry satisfies the statutory exhaustion requirement.

                                                         2
                                                                                                 14cr216-MMA-2
1    Defendant does not point to any other “extraordinary and compelling” reason to justify a
2    reduction in his sentence.
3           The Guidelines further provide that compassionate release is appropriate only
4    where the “defendant is not a danger to the safety of any other person or to the
5    community.” U.S.S.G. § 1B1.13(2). Factors to consider include the nature of the offense
6    and the history and characteristics of the defendant. Id. Here, after considering the
7    seriousness of the offenses and Defendant’s criminal history, the Court is unable to
8    conclude with any confidence that Defendant will not pose a danger to the safety of any
9    other person or to the community. See U.S.S.G. § 1B1.13(2). The Court must also
10   consider the factors set forth in 18 U.S.C. § 3553(a). The Court acknowledges that
11   Defendant appears to have worked diligently during his incarceration, taking multiple
12   opportunities to educate himself and otherwise engage in self betterment. However, on
13   balance, the 3553(a) factors simply do not favor a reduction of Defendant’s sentence in
14   this case.
15                                          CONCLUSION
16          In sum, upon due consideration of all applicable statutory factors, the Court finds
17   that extraordinary and compelling reasons do not warrant a reduction of Defendant’s
18   sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). Accordingly, the Court DENIES
19   Defendant’s motion.
20          IT IS SO ORDERED.
21   DATE: February 24, 2020                _______________________________________
                                            HON. MICHAEL M. ANELLO
22
                                            United States District Judge
23
24
25
26
27
28

                                                  3
                                                                                    14cr216-MMA-2
